DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Blood circuit (2, fig. 1), blood purifier (dialyzer 3), ultrafiltration device (pump 8), infusion device (line L8, or something more?), setting device (undefined; touch panel M is alternate), control device, a calculating device, all in claim 1; a switch part that allows/causes/activates to change various functions as listed in claims 1 and 12-16; and piece of equipment in dependent claims. Information in parenthesis identifies corresponding disclosed element.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “setting device, a control device, a calculating device, and a switch part in claim 1 and others, and “a piece of equipment” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These appear to be buttons on a touch panel M, and do not give any details of their structure linked to the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The switch part is also shown as just one button, and is unclear how it is enabled to do all the listed functions.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim 1 recites (1) an infusion line and an infusion device. [0042] and [0043] describes infusion device as infusion line 8 or infusion line 9, as alternate, not both together. (2) A setting device that sets at least one parameter, but the parameter is not defined, and thus indefinite. (3) At the switch part, “… calculate variable amounts related to the change in body weight …” is indefinite. Variable amounts of what? (4) “[D]isplays, simultaneously on one particular screen” is indefinite. Which is the particular screen? Are there more than one screen on display at the same time?
	In claims 1, 14 and 16: “a display device that displays a patient-release screen at the restart of the blood purification treatment” is indefinite. It also does not appear to be or disclosed as a status indicator. This screen is disclosed as fig. 3 and 5, which does not seem to be appearing only when restarting after release, but a standard display screen.  
	Claims 2-11: unclear what are displayed, patient weight, or the various items described in the claims? From the disclosure it appears that only weight, liquid removed/added and blood removed are displayed, and the listed items appear to be only what causes for that weight change, which the system wouldn’t be able to determine.
	Claim language that reads “… device that sets/performs/includes …” sounds like (implies) there are more than one such devices. For example, infusion line that includes an amount of liquid reads as if there are other infusion lines that do not have liquid; and infusion lie that performs infusion, meaning there are other infusion lines which do not perform infusion. These are confusing. 
Suggestion: -- … device, which sets/performs/includes …, --
	Arguments are not persuasive. The issue is not breadth of the claims, but lack of structure presented or disclosed for the functional description.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-4, 6 and 7 are alternately rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Displaying body weight is in claim 1. These claims do not add any further structure to claims, but simply recite that the weight displayed are dependent on several factors, which do not add to additional structural limitations in the claims.  For example, the patient eating food or drinking water or passing urine are not structural limitations of the apparatus. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Also the piece of equipment is only alternate to the manual operation by an operator.
Arguments are not persuasive: these claims only recite what information is displayed, which are not structure in an apparatus claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea and arithmetic steps without significantly more. The claim(s) recite(s) setting device, a control device, a display device, and a switch part, whose functions are recited in the abstract, without providing any additional structure to these devices. The blood circuit supporting suspension of treatment, patient release, and restart of treatment is an abstract idea without any specific structure linked to the function. Similarly, entering data (to display) about the reasons for gain or loss of weight in dependent claims (a machine would not recognize the reason for weight loss, and has to be hand-entered) in the dependent claims are abstract ideas. Functions of the switch part in claims 12-16 are abstract ideas. These judicial exceptions are not integrated into a practical application because restarting a treatment after suspension is a decision by the patient or the physician, UF rate based on body weight is calculated by a physician, for which no details are otherwise provided, and the other steps can be done by hand.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the blood treatment apparatus recited in the claim is well-known and routinely used. 
Arguments: The robotic arm example is not equivalent and relevant to this case.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/695580 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference anticipate the instant claims. While there are differences in verbiage in the functional language, the claims in the two applications are anticipatory in terms of structure and function.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Arguments are not persuasive as shown in the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wilt et al (US 2017/0143886).
	Wilt teaches (abstract and figures) an extracorporeal blood treatment system including dialysis. It has blood and dialysate circuits, with dialyzer (fig. 2a, 3a, 4a and 5), ultrafiltration device with pump ([0071], and under “therapy and ultrafiltration profile”, [1124]), infusion device ([1099]-[1114]), setting and control device; the computer described in detail (figs. 62-66). Display of fluid loss, etc. [1143] and elsewhere. It teaches recording starting weight as well as weight monitoring over the course of treatment [1202-1205]. 
Paragraphs [1081], [1082], [1097] and [1113] teach the pause and restart functions with buttons, which is same as or similar to what is claimed. Particularly, [0075] of applicant’s disclosure recites:  “If the dialyzer 3 or the blood circuit 2 is exchanged at the restart of the blood purification treatment, the variable amounts related to the patient's body weight can be calculated in accordance with the inputted total volume.” Wilt also teaches replacing components and a priming step in [1082]. The resume state returns the system into the history within that state – meaning, resume the operation prior to the pause. See [1113] and fig. 73D. 

    PNG
    media_image1.png
    671
    712
    media_image1.png
    Greyscale

The returning the prior state implies, or at the least makes obvious to one of ordinary skill, an accounting with adjustment for the changes that happened during such pause. See for further evidence, weight-based adjustments in [1124] and [1131], including urinary fluid losses or gains (such as, consumption of liquids, infusions, or gastrointestinal loss (defecating or vomiting) or passing urine.) Also see [1126] for adjustments during planned periodic pauses.
While Wilt does not recite the functional elements claimed in identical language, it is capable of performing the functions claimed.  
	Recording and monitoring weights requires a weigh scale - implied. Touch screen and data input – [0796]. Fluid removed, fluid infused, weight changes etc. are displayed in fig. 76F. The reason for body weight gain or loss does not appear to be displayed, but then applicant also does not disclose how they are displayed. Nonetheless, it would have been obvious to one of ordinary skill to enter information such as eating, drinking, urination, etc., associated with a gain or loss of weight on to the computer. The “patient release” screen appears to be a status indicator, which Wilt is capable of if not explicitly stated: see [0796], “treatment status, machine status/condition, and/or the patient condition”.
	Functional language in claims is not patentable unless otherwise shown: Wilt is capable of all the claimed functions.
	Regarding the display and the switch part, see [0802], [0281], [0816], [0817], figs 145A-B, and elsewhere the description of a display screen with touch sensitive overly to allow touch control and interaction with graphical user interface. 

Response to Arguments
	Arguments are not persuasive; they are addressed in the rejection. The amendments, which appear to be significant and lengthy, does not appear to change the substance of the claims. Claims are directed to the apparatus, and the Wilt apparatus is capable of performing the functions recited in the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777